Citation Nr: 0733897	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  03-33 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
bilateral pterygium for the period prior to December 22, 
2005.

2. Entitlement to a rating in excess of 40 percent for 
bilateral pterygium for the period beginning December 22, 
2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from September 1968 to September 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002  rating decision which decreased the 
evaluation for bilateral pterygium from 20 percent disabling 
to 10 percent disabling from July 22, 2002.  Subsequently, in 
a July 2004 rating decision, the RO restored the 20 percent 
rating fo bilateral pterygium from July 22, 2002.  Then in 
February 2006, the evaluation for the bilateral pterygium was 
increased to 40 percent from December 22, 2005.  In January 
2007, the Board remanded for further development. 

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) and 
38 C.F.R. § 20.900(c).


FINDING OF FACT

In March 2007, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


